UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7781


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

STERLING LEE DREW, a/k/a Sterile Drew, a/k/a Sterl,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:06-cr-00022-RLV-CH-9)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sterling Lee Drew, Appellant Pro Se. Thomas Richard Ascik, Amy
Elizabeth Ray, Assistant United States Attorneys, Asheville,
North Carolina; Thomas A. O’Malley, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sterling Lee Drew appeals the district court’s order

denying a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2)

(2006).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   United States v. Drew, No. 5:06-cr-00022-RLV-

CH-9 (W.D.N.C. Sept. 26, 2012).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                            AFFIRMED




                                  2